     Case 3:20-cv-00337 Document 22 Filed 05/21/21 Page 1 of 2 PageID #: 1505




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


NICOLE LEIGH THOMAS,

                              Plaintiff,

v.                                                  CIVIL ACTION NO. 3:20-0337

ANDREW SAUL, Commissioner
of the Social Security Administration,

                              Defendant.


                            MEMORANDUM OPINION AND ORDER


        This action was referred to the Honorable Dwane L. Tinsley, United States Magistrate

Judge, for submission to this Court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of

fact and recommended that the Court grant Claimant’s request to reverse the Commissioner’s

decision (ECF No. 13), deny the Commissioner’s request to affirm his decision (ECF No. 17),

reverse the final decision of the Commissioner, and remand this action for further proceedings.

Neither party has filed objections to the Magistrate Judge’s findings and recommendation.

        Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and GRANTS Claimant’s request to reverse the Commissioner’s decision

(ECF No. 13), DENIES the Commissioner’s request to affirm his decision (ECF No. 17),

REVERSES the final decision of the Commissioner, and REMANDS this action for further

proceedings, consistent with the findings and recommendation.
   Case 3:20-cv-00337 Document 22 Filed 05/21/21 Page 2 of 2 PageID #: 1506




       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                          ENTER:        May 21, 2021




                                          ROBERT C. CHAMBERS
                                          UNITED STATES DISTRICT JUDGE




                                            -2-
